Order entered December 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01429-CV

                        IN THE MATTER OF G.O., A JUVENILE

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-70001-2019

                                         ORDER
       A corrected clerk’s record was filed in this appeal on November 27, 2019. To avoid

confusion, we STRIKE the clerk’s record filed November 26, 2019.

       Appellant’s brief remains due December 23, 2019.

                                                   /s/    KEN MOLBERG
                                                          JUSTICE